DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Regarding claim 1, line 9, it is not clear what is meant by a RLC sub-layer. Does it mean a master node (MN) radio link control (RLC) sublayer or a secondary node (SN) RLC sublayer recited in line 5-6? Same rejection applies to claims 2,10,11,19. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,026,291. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Patent # 11,026,291. The comparison between the instant application claims and the patent claims is as follows:
The instant application claim 1 is as follows:
 1. A method for a user equipment (UE) performing communication with network nodes (NNs) in a wireless communication network, the method comprising: establishing connections with the NNs and the UE, configured with a new radio access network (NR) evolved-UMTS terrestrial radio access (E-UTRAN) dual connectivity (NE-DC), wherein the UE comprises a master node (MN) radio link control (RLC) sublayer and a secondary node (SN) RLC sublayer; identifying at least one radio bearer (RB) identity or logical channel (LCH) identity corresponding to a current configuration of the UE, from one or more Layer 2 indications; and in response to an indication of re-establishment or release of a RLC sub-layer for the identified RB identity or the identified LCH identity being obtained, performing the re- establishment or the release of the RLC sub-layer for the identified RB identity or the identified LCH identity.
The patent claim 1 is as follows:
1. A method for a user equipment (UE) performing communication with network nodes (NNs) in a wireless communication network, the method comprising: establishing connections between at least two of the NNs and the UE, the UE configured with an evolved-UMTS terrestrial radio access (E-UTRAN)-new radio access network (NR) dual connectivity (EN-DC), wherein the UE comprises an E-UTRA RLC sublayer and a NR RLC sublayer; receiving a Radio Resource Control (RRC) reconfiguration message including one or more Layer 2 indications; identifying, from the one or more Layer 2 (L2) indications, one of: at least one radio bearer (RB) identity, or a logical channel (LCH) identity corresponding to a current configuration of the UE; and in response to an indication of one of: a re-establishment or a release of a radio link control (RLC) sub-layer for the identified one of: the at least one RB or the LCH being obtained, performing the re-establishment or the release of the RLC sub-layer for the identified one of: the at least one RB or the LCH.
The instant application claim 10 is as follows:
10. A user equipment (UE) for performing communication with network nodes (NNs) in a wireless communication network, the UE comprising: a transceiver; and a processor configured to the transceiver and configured to: establish connections with the NNs and the UE, configured with a new radio access network (NR) evolved-UMTS terrestrial radio access (E-UTRAN) dual connectivity (NE-DC), wherein the UE comprises a master node (MN) radio link control (RLC) sublayer and a secondary node (SN) RLC sublayer, identify at least one radio bearer (RB) identity or logical channel (LCH) identity corresponding to a current configuration of the UE, from one or more Layer 2 indications, and in response to an indication of re-establishment or release of a RLC sub-layer for the identified RB identity or the identified LCH identity being obtained, perform the re- establishment or the release of the RLC sub-layer for the identified RB identity or the identified LCH identity.
The patent claim 9 is as follows:
9. A user equipment (UE) for performing communication with network nodes (NNs) in a wireless communication network, the UE comprising: a transceiver; and a processor configured to the transceiver and configured to: establish connections between at least two of the NNs and the UE, the UE configured with an evolved-UMTS terrestrial radio access (E-UTRAN)-new radio access network (NR) dual connectivity (EN-DC), wherein the UE comprises an E-UTRA RLC sublayer and a NR RLC sublayer, control the transceiver to receive a Radio Resource Control (RRC) reconfiguration message including one or more Layer 2 (L2) indications, identify, from the one or more Layer 2 indications, one of: at least one radio bearer (RB) identity, or a logical channel (LCH) identity corresponding to a current configuration of the UE; and in response to an indication of one of: a re-establishment, or a release of a radio link control (RLC) sub-layer for the identified one of: the at least one RB or the LCH being obtained, perform the re-establishment or the release of the RLC sub-layer for the identified one of: the at least one RB or the LCH.
The instant application claim 19 is as follows:
19. A method for first network node (NN) performing communication with user equipment (UE) in a wireless communication network, the method comprising: determining one or more Layer 2 indications including at least one radio bearer (RB) identity or logical channel (LCH) identity; and transmitting Radio Resource Control (RRC) reconfiguration message including the one or more Layer 2 indications to the UE configured with a new radio access network (NR) evolved- UMTS terrestrial radio access (E-UTRAN) dual connectivity (NE-DC), wherein the UE comprises a master node (MN) radio link control (RLC) sublayer and a secondary node (SN) RLC sublayer, and wherein: the at least one RB identity or LCH identity corresponding to a current configuration of the UE is identified at the UE, and in response to an indication of re-establishment or release of a RLC sub-layer, for the identified RB identity or the identified LCH identity being obtained at the UE, the RLC sub- layer for the identified RB identity or the identified LCH identity is re-established or released.
The patent claim 17 is as follows:
17. A first network node (NN) for performing communication with user equipment (UE) in a wireless communication network, the first NN comprising: a transceiver; and a processor configured to the transceiver and configured to: determine one or more Layer 2 (L2) indications including at least one radio bearer (RB) identity or logical channel (LCH) identity, and control the transceiver to transmit Radio Resource Control (RRC) reconfiguration message including the one or more Layer 2 indications to the UE, wherein the UE is configured with an evolved-UMTS terrestrial radio access (E-UTRAN)-new radio access network (NR) dual connectivity (EN-DC), wherein the UE comprises an E-UTRA RLC sublayer and a NR RLC sublayer, wherein: the at least one RB identity or LCH identity corresponding to a current configuration of the UE is identified at the UE, and in response to an indication of one of: a re-establishment or a release of a radio link control (RLC) sub-layer, for the identified at least one RB or the identified LCH being obtained at the UE, the RLC sub-layer for the identified RB or the identified LCH is re-established or released.
The limitation of instant application claim 2 corresponds to the limitation of patent claim 2.
The limitation of instant application claim 3 corresponds to the limitation of patent claim 3.
The limitation of instant application claim 4 corresponds to the limitation of patent claim 4.
The limitation of instant application claim 5 corresponds to the limitation of patent claim 5.
The limitation of instant application claim 6 corresponds to the limitation of patent claim 6.
The limitation of instant application claim 7 corresponds to the limitation of patent claim 7.
The limitation of instant application claim 8 corresponds to the limitation of patent claim 8.
The limitation of instant application claim 9 corresponds to the limitation of patent claim 18.

The limitation of instant application claims 11-18 corresponds to the limitation of patent claims 10-16,19 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416